 B. F. GOODRICH CHEMICAL CO.B. F. Goodrich Chemical Company, a Division of theB. F. Goodrich Company and International Associ-ation of Machinists & Aerospace Workers, LodgeNo. 31, AFLCIO. Case 23-CA-6372September 27, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn June 29, 1977, Administrative Law JudgeRalph Winkler issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supportingbriefs, and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASERALPH WINKLER, Administrative Law Judge: Upon acharge filed by Machinists Lodge No. 31, a complaintissued by the General Counsel on March 11, 1977, and ananswer filed by Respondent, a hearing was held on April 7,1977, in Beaumont, Texas.Upon the entire record in the case, including myobservation of the demeanor of witnesses and uponconsideration of briefs, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a New York corporation, is an employerwithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Charging Party is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESThis case involves Respondent's chemical plant in PortNeches, Texas, where Respondent has contractual rela-tions with six unions, including the Charging Party. Eachof the unions negotiates its own working agreement withRespondent, but the unions bargain jointly with Respon-dent for an employee benefit programs agreement. Theparties were negotiating a renewal of their separate"working" agreements and in early January 1977 they werealso engaged in joint negotiations respecting amendmentsto their benefit agreement.One of the union' demands in the hospital-medical-surgical category of the benefit agreement was for paymentby Respondent of all fees charged by surgeons who assistattending surgeons in surgical services. The parties ulti-mately agreed that Respondent would make such pay-ments up to 20 percent of the appropriate schedule. Thereis a dispute, however, whether the parties had reached a"20 percent" agreement without restriction. The GeneralCounsel contends that the agreement was not qualifiedwhereas Respondent contends that the agreement for suchpayments included the italicized conditions in the follow-ing clause:Effective when the surgical services are performed onan in-patient of a hospital, benefits will also beprovided for the services of a doctor licensed to practicemedicine who actively assists the operating surgeon inthe performance of such surgical services when the typeand complexity of the surgical service and the condition ofthe patient requires such assistance and when the hospitaldoes not have an approved intern or resident trainingprogram or a house officer or does not have surgicalassistance routinely available as a service provided by ahospital intern, resident or house officer. Payment will bemade for the fee charged by the assistant surgeon up to20%9 of the maximum amount shown for that operationin the appropriate schedule.Respondent refused to execute an agreement without theindicated conditions and the General Counsel contendsthat Respondent thereby violated Section 8(aX5) of theAct.Respondent and union negotiators met on or aboutJanuary 5, by which time the Union had submitted itsdemand for full payment of assistant surgeon fees. LeonTevis was chairman of the Pipefitters negotiating commit-tee and also was overall union chairman in the benefitnegotiations; Jack Cutler, a Machinists representative, wasunion cochairman; George Palmer was a member of theMachinists negotiating committee; and Hugh Davis is aMachinists International representative. Robert Straface,Sr., manager of industrial relations at the Port Nechesplant, was Respondent's chief spokesman in negotiations.I I shall refer to the unions collectively as the Union.232 NLRB No. 64399 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilliam Riley is an industrial relations supervisor underStraface and William J. Englehart is Respondent's corpo-rate director of employee benefits with responsibility foradministration of all employee benefits for the entirecorporation, including pensions and medical and hospitali-zation benefits.All parties agree, and General Counsel Witnesses Tevisand Davis testified, that Respondent made an oralcounterproposal of 20-percent payment for assistantsurgeon fees at the January 5 meeting. While they testifiedthat the matter was not otherwise discussed at the meeting,Tevis also testified that he did not recall whether or not itwas. Disagreeing in part with Tevis' and Davis' testimony,General Counsel Witness Cutler first testified that theunion proposal was not even mentioned at the meeting andthen he testified it possibly could have been mentioned;General Counsel Witness Palmer testified that he could notrecall the subject coming up.2Respondent WitnessesStraface, Englehart, and Riley truthfully testified that theassistant surgeon matter was discussed at the January 5meeting and that Englehart3informed the union represen-tatives that the normal allowance for assistant surgeonswas 20 percent of the attending surgeon's fees. Englehartalso advised the union committee on this occasion that it isstandard practice in all B. F. Goodrich contracts to providethat such payment be conditioned on the degree andcomplexity of the surgery and on the unavailability ofresidents and interns at the hospital involved.Further meetings occurred on or about January 20 andthe parties purportedly reached agreement on all bargain-ing items. The assistant surgeon matter was not individual-ly discussed at this time. On January 22, MachinistsCommitteman G. K. Tilley asked Straface for a list of thetopical changes agreed upon by the parties to take back tohis union membership for ratification purposes. In prepar-ing the list, Straface included an item under "Hospitaliza-tion" which read, "Provide payment to assistant surgeon at20% of surgeon's Schedule." On January 22, five of the sixunions ratified the amendments, and the sixth union did soon January 27. The mentioned January 22 list was not in"contract language form" and Tevis testified that theparties historically work out their contract language beforesigning but after ratification by the Union.On or about January 28, Respondent gave the Union acopy of a new contract, some 60 pages in length, forexecution. This contract was a compilation of all provisionswhich the parties had agreed to renew, as well asamendments and other changes. This was the first time innegotiations that any contract changes, including theassistant surgeon matter, were set out in "contract"language. The document contained the assistant surgeonlanguage in dispute here, but it does not appear that theunion representatives read this document at that time.Tevis informed Straface that the Union wanted to executeonly a memorandum of changes and, on February 2,Respondent accordingly submitted a memorandum of2 The parties stipulated that, if called as witnesses, other namedindividuals would testify along the lines ofCutler's and Palmer's testimony.:' Englehart's purpose in attending the meeting was to discuss the impactof the Employment Retirement Income Security Act (ERISA).agreement in the requested format. This memorandum alsocontained the disputed qualifying language.The Union did not execute the memorandum ofagreement at the parties' February 2 meeting. Asserting atthat meeting that Respondent had not made its assistantsurgeon counterproposal in the terms of the qualifyinglanguage stated in the memorandum, Tevis told Strafacethat the parties had agreed on a 20-percent clause withoutqualifications. Tevis thereupon asked Straface whether thelatter was "reneging" on their agreement. According toTevis, Cutler, and Palmer, Straface purportedly responded,"I guess I am." Straface, with corroboration by Riley,denied having conceded such "reneging." All parties agree,in effect, that Straface then told the union committee thatthe language in dispute was the "contract" language for theassistant surgeon item. Tevis told Straface that thequalifying language had never been mentioned in negotia-tions, whereupon Straface sought to refresh Tevis' recollec-tion of Englehart's discussion of the matter at the January5 meeting. Riley had taken minutes of that meeting andStraface read these minutes to Tevis. Tevis thereupon saidhe remembered.Respondent refused to sign the memorandum of agree-ment without the qualifying language and the February 2meeting broke up. By letter the next day, the Unionadvised Respondent that it would be willing to sign theagreement as written, but with the understanding that theUnion would nonetheless file an unfair labor practicecharge respecting Respondent's purported reneging on anagreement. The parties executed the memorandum ofagreement later that day (February 3).ConclusionsRelying on the fact that the disputed restrictions werenot again mentioned by the parties after the January 5meeting until they appeared in the comprehensive contractof January 28 and the memorandum of agreement ofFebruary 2, and upon the fact that the January 22 list ofchanges agreed upon on January 20 did not contain therestrictive language, the General Counsel contends that theparties on January 20 had agreed on an assistant surgeonclause without qualifications.4Respondent asserts that theagreements reached on January 20 were only on "broadterms" and that the qualifications were part of its 20-percent counterproposal as a result of the January 5discussion by Englehart and that any agreements reachedon January 20 were subject to drafting in contract languageafter ratification by the Union.5May it be fairly said that the record preponderantlyestablishes that Respondent had agreed on a 20-percentassistant surgeon clause without restriction? I think not,and I see no need to explicate this matter further. Whatdoes emerge in my opinion is a mutual misunderstandingconcerning inclusion of the qualifying language at issuehere, for which misunderstanding neither party is at fault.Cf. Apache Powder Company, 223 NLRB 191, 195 (1976). Iaccordingly conclude that Respondent did not violate the4 Tevis admitted that the first qualification dealing with complexity ofthe surgical service was necessanly implied in any event.5 The record shows that even after union ratification Respondent agreedto contract changes at the Union's instigation.400 B. F. GOODRICH CHEMICAL CO.Act by refusing to execute an unqualified 20-percentclause, and I shall recommend that the complaint bedismissed.Upon the foregoing findings of fact, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and the recommended Order herein shall, as provided in Sec.ORDER6It is ordered that the complaint be dismissed.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.401